UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES


                                                     18-Cr-00289 (SHS)
              V.

BRYAN DUNCAN,                                        ORDER
                            Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     On January 7, 2020, the Court commenced a sentencing hearing in this matter.
During the proceeding, defense counsel objected to the government's proposed
forfeiture order in the amount of $1,610,140.75. Gan. 7, 2020 Tr. at 28:5-11, ECF No.
252.) Defense counsel argued that the government failed to meet its burden by a
preponderance of the evidence because the government allegedly provided no evidence
as to how it reached this figure. (Id.)
    The Court is now in receipt of the government's letter dated January 23, 2020,
which provides citations to the record indicating how it calculated the forfeiture figure,
and defendant's response contesting the calculation. (ECF Nos. 246, 254.) Specifically,
defendant contends that there is no evidence the funds had a nexus to criminal activity
and requests that the Court conduct a hearing to determine the proper forfeiture
amount. (ECF No. 254 at 3, 5.)
     The Court construes defendant's letter as a request for a hearing pursuant to
Federal Rule of Criminal Procedure 32.2(b)(1)(B). The rule provides, in relevant part,
"[i]f the forfeiture is contested, on either party's request the court must conduct a
hearing after the verdict or finding of guilty." Fed. R. Crim. P. 32(b)(1)(B).
    IT IS HEREBY ORDERED that the Court shall hold a hearing on March 19, 2020 at
9:30 A.M. The parties shall inform the Court in writing as to what witnesses, if any,
they intend to call and what exhibits, if any, they intend to introduce on or before
February 28, 2020.


Dated: New York, New York
       February 12, 2020
